Citation Nr: 0504493	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from September 1967 
to September 1969, from April 1984 to November 1984, and from 
October 1990 to July 1991; multiple periods of certified 
active duty for training with the Virginia Army National 
Guard; and additional unverified period or periods of active 
duty/ active duty for training with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, established service connection for 
post-traumatic stress disorder (PTSD); assigned a 30 percent 
evaluation for that disability; and denied service connection 
for both bilateral hearing loss disability and tinnitus.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as an initial 
evaluation in excess of 30 percent for the veteran's PTSD.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

A June 2004 VA treatment record states that the veteran's 
PTSD rendered him unemployable.  The VA treatment record 
constitutes an informal claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  38 C.F.R. § 3.157 (2004).  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case (SOC), and a substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2004).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).  


REMAND

VA treatment records dated in 2000 indicate that the veteran 
reported being an active member of the Army Reserve.  The RO 
subsequently contacted the veteran's Army Reserve Unit.  An 
undated written statement from an Army Reserve unit 
administrator conveys that the veteran's service records had 
been retired to the Army Personnel Center in St. Louis, 
Missouri.  No further action was apparently taken to either 
verify the veteran's periods of duty with the Army Reserve or 
to obtain all associated service medical documentation for 
incorporation into the record.  

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which addresses the nature and etiology of either 
his chronic bilateral hearing loss disability or his 
tinnitus.  

A June 2004 VA treatment record states that: the veteran was 
in receipt of Social Security Administration (SSA) disability 
benefits; his PTSD had increased in severity since the last 
VA examination for compensation purposes of record; and he 
received ongoing VA psychiatric treatment.  Documentation of 
the veteran's SSA award of disability benefits and the 
evidence considered by the SSA in making the award is not of 
record.  Clinical documentation of the veteran's ongoing VA 
psychiatric treatment not of record.  

The VA should obtain all relevant military and VA treatment 
records which could potentially be helpful in resolving the 
veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's statutory duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  The 
VA's duty to assist the veteran also includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 



Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2002, not 
already of record, be forwarded for 
incorporation into the claims file.  

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic bilateral hearing 
loss disability and tinnitus and his 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner or 
examiners should specifically comment on 
the impact of the veteran's PTSD upon his 
social and industrial activities 
including his employability.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic hearing loss 
disability and/or tinnitus had its onset 
during the veteran's periods of active 
service, active duty, or active duty for 
training; is etiologically related to his 
inservice noise exposure; or is in any 
other way causally related to such 
service or duty.  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for 
both bilateral hearing loss disability 
and tinnitus and an initial evaluation in 
excess of 30 percent for his PTSD.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

